Citation Nr: 1242048	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether a substantive appeal filed on October 22, 2009, was timely.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 determination in which the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, determined that the Veteran had not filed a timely substantive appeal and thus had not perfected his appeal of a March 2008 rating decision.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to this appeal.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO granted service connection for diabetes mellitus, but denied the Veteran's claims for service connection for an eye disorder, peripheral vascular disease, infections, and a thyroid cyst.  The RO also denied reopening a claim for service connection for posttraumatic stress disorder (PTSD) in that decision.  The Veteran was notified of the decision in a letter dated on July 18, 2008. 

2.  In July 2008, the Veteran filed a notice of disagreement with respect to the March 2008 rating decision denying service connection for an eye disorder, peripheral vascular disease, a thyroid cyst, and PTSD.

3.  On May 5, 2009, the RO issued a statement of the case addressing the denial of each claim identified in the July 2008 notice of disagreement and mailed the statement of the case and accompanying notice letter to the Veteran.  The notice letter explained that he needed to file a timely substantive appeal to perfect his appeal and provided him the time limits for such a filing.  

4.  The determinations and notification letters in this case were mailed to the Veteran's last known address of record, and they have not been returned as undeliverable.  The Veteran and his representative have not alleged otherwise.

5.  No document was received within the 60-day period following the issuance of the May 5, 2009, statement of the case, or within one year of July 18, 2008, notification of the March 2008 rating decision, that can be construed as a timely substantive appeal of, or a timely request for extension of time to file a substantive appeal as to, any of the issues addressed in that statement of the case. 

6.  The Veteran filed a substantive appeal on October 22, 2008, which was more than one year following the July 2008 notification of the March 2008 rating decision.  He also submitted a statement regarding his PTSD on August 21, 2009, which was after the one-year filing period.


CONCLUSION OF LAW

The VA substantive appeal filed on October 22, 2009, was not timely. 38 U.S.C.A. §§ 7105 , 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302, 20.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has determined that the Veteran did not submit a timely substantive appeal with regard to the March 2008 rating decision.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101.  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.   The Board finds that these actions are sufficient to satisfy any duties to notify and assist.  


Law and Analysis

The Board shall not entertain an application for review on appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105. 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When a veteran files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.

The essential facts of this case are not in dispute.  In a March 2008 rating decision, the RO granted service connection for diabetes mellitus, but denied the Veteran's claims for service connection for an eye disorder, peripheral vascular disease, infections, and a thyroid cyst.  The RO also denied reopening the Veteran's claim for service connection for PTSD in that decision.  The RO notified the Veteran of the decision in a letter dated on July 18, 2008.  The Veteran subsequently filed a notice of disagreement in July 2008 with respect to the denial of the claims for service connection for an eye disorder, peripheral vascular disease, thyroid cyst, and PTSD.

In May 2009, the RO issued a statement of the case denying the claims for service connection for an eye disorder, peripheral vascular disease, thyroid cyst, and PTSD.  A letter dated on May 5, 2009, was sent to the Veteran along with the statement of the case.

The May 5, 2009, letter clearly notified the Veteran, as well as his representative, of the steps to undertake if the Veteran disagreed with the decision.  The letter explained that he was required to file a formal appeal to complete his appeal, and a VA Form 9 was enclosed for this purpose.  The Veteran was specifically informed that he had to file his appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  This letter went on to state, in bold type, that if the RO did not hear from the Veteran within this period, his case would be closed.  It also stated that, if the Veteran needed more time to file his appeal, he should request such time before the time limit for filing his appeal expired. 

The Board notes that the letters and determinations were sent to the Veteran's last known address of record, and none of them were returned as undeliverable.  As such, the regularity of the mail is presumed. See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  Moreover, the Veteran and his representative have made no allegations regarding the mailing of the determinations and notice letters.  

Pursuant to 38 C.F.R. § 20.302, the Veteran had until July 18, 2009, (within one year of the date of mailing of the notification of the determination being appealed, which was later than the 60-day period following the issuance of the statement of the case), to file a substantive appeal.  However, he filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), which was date-stamped as received on October 22, 2009.  The claims file includes no document filed by the Veteran that constitutes a timely-filed (i.e., filed by July 18, 2009) substantive appeal as to the issues addressed in the statement of the case, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal prior to the expiration of the time limit for filing the substantive appeal.  The Veteran did submit a statement expressing his continued disagreement with the denial of his claim for service connection for PTSD, but that statement was not received until August 21, 2009, which was past the one-year filing period.  As such, no timely appeal as to any of these issues has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claims addressed in the statement of the case issued on May 5, 2009.

The Board acknowledges the contentions of the Veteran, as reflected in various written statements.  In particular, the Veteran has explained that, in the weeks leading up to the filing date, he was faced with several life-changing events.  He had become the power-of- attorney for his parents, which increased his daily responsibilities.  He indicated that he misfiled his VA paperwork with some of the paperwork associated with his power-of-attorney duties and missed the filing date.  He noted that he also missed a scheduled VA examination because of conflicts related to his duties with respect to his parents.  

Despite the assertions of the Veteran and his representative, the Board again notes that the May 2009 letter explicitly informed them of the steps that they should take if he disagreed with the determination in the statement of the case.  The letter clearly and emphatically notified the Veteran and his representative that he had to file his appeal with the RO within 60 days of the date of the letter, and that if the RO did not hear from the Veteran within this period, his case would be closed.  The Board finds that this letter was adequate notice of the Veteran's requirement to file his substantive appeal within 60 days of May 5, 2009, or within one year of the July 18, 2008 rating decision notification.  Furthermore, 38 C.F.R. § 20.302 (b)(1) clearly states that a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to an appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Given these facts, and the clear legal requirements for filing a timely substantive appeal to the Board, the Board must conclude that the Veteran did not file a timely substantive appeal. 

The Board does acknowledge the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing.  Percy, 23 Vet. App. at 46. 

However, unlike the facts in Percy, the RO has never treated the substantive appeal filing at issue in this case as if it were timely.  After receiving the Veteran's August 2009 statement indicating continued disagreement with the denial of the PTSD claim and the October 22, 2009, VA Form 9, on October 29, 2009 the RO notified the Veteran of its determination that he had not filed a timely substantive appeal, that he had not perfected his appeal of the March 2008 rating decision, that such decision had therefore become final, and that his correspondence dated in August 2009 would be treated as a request to reopen his claim for service connection for PTSD.  VA has never treated the August 2009 statement as timely, and thus, has not waived its objection to the timeliness of the filing. 

The Board has considered the Veteran's contentions that he had been unable to assist with his own claim due to the extra burden of dealing with his family members issues.  However, the pertinent legal authority governing appeals to the Board is clear and specific, and the Board is bound by such authority.  

Under these circumstances, the Board must conclude that the Veteran did not file a timely substantive appeal, and thus, that he has failed to timely perfect an appeal with respect to the claims for which the substantive appeal was filed.  As the law is dispositive of this claim, it must be denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 








ORDER

A substantive appeal filed on October 22, 2009, was not timely with respect to a March 2008 rating decision, and the appeal is denied. 




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


